Title: From George Washington to Major General Robert Howe, 25 June 1779
From: Washington, George
To: Howe, Robert


        
          New Windsor June 25th 79.
        
        I received, my Dear Sir, Your favour of the 19th yesterday. I regret that your hurt proved more serious than you apprehended; but I am happy to hear the good effects produced by the application of the lancet and I hope it may so much accelerate the progress of your cure as to enable you in a short time to give us the pleasure of your company—I beg you however not to precipitate this event at the expence of your health and convenience.
        
        At present there is not an immediate prospect of action. The movements of the enemy seem to be in suspense; and their situation does not offer us any opportunity to act offensively. You may depend that you shall have the earliest notice when there is a probability of something to do.
        You have heard no doubt of the posts they have taken on the two sides of the River at Verplancks and Stoney points, positions naturally difficult of access and made more so by fortification. That part of the army which was with me at Middle Brook is incamped in Smith’s Clove about twelve Miles from West Point. If the enemy expect any considerable reinforcement, it is not improbable they are waiting its arrival and will then prosecute their operations on the River, and against the forts that protect its communication.
        We are anxiously hoping for a confirmation of the Southern news—The enemy’s accounts differ pretty widely from ours, though they really have an air of concealment and reserve—They assert that Charles town had offered to capitulate; but this is against all probability, even from their own relation of circumstances. Tis astonishing we do not receive some official intelligence.
        I have communicated your request to Col. Meade who writes by this conveyance. With great esteem & regard D. Sr, Your obd. servant
        
          G. Washington
        
      